[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS
The plaintiff Kevin Patrick has instituted a complaint for custody of the minor child issue of the marriage in Connecticut. This writ is returnable January 12, 1999 to this court. Both parties and the minor child came from California to Connecticut in October 1998.
The parties married in California in August 1995. Their child was born in California in July 1996. The defendant Tawni Patrick has spent all her life in California. The plaintiff Kevin Patrick has family and relatives in Connecticut.
In August 1998, the plaintiff Kevin Patrick filed for divorce from the defendant Tawni Patrick in the State of California. In that complaint, the plaintiff seeks legal and physical custody of the minor child.
The divorce case is still pending in California and is assigned for mediation on March 5, 1999 and a trial date of March 8 or 9, 1999 in California.
Notwithstanding the existing divorce case and the issue of custody pending in California, the plaintiff Kevin Patrick has instituted a custody action and a restraining order here in Connecticut.
The defendant has filed a Motion to Dismiss based on the pending California case which the defendant Tawni Patrick intends to prosecute and proceed on, in California.
Both parties testified at the hearing held on February 1, 1999. Both parties are represented by Connecticut Counsel.
The Court makes the following findings:
1) The parties were married in California on August 5, 1995. CT Page 1375 The defendant was born and brought up in California. All her family and relatives are in California.
2) The parties have a minor child issue of this marriage, Ryan Patrick, born July 25, 1996 in California.
3) The parties lived and worked in California until October — November 1998 when they came to Connecticut.
4) The plaintiff has family and relatives in Connecticut.
5) On August 24, 1998, the plaintiff Kevin Patrick filed for a dissolution in California requesting custody of the minor child.
6) The defendant Tawni Patrick has made a claim for custody of the minor child, in the California dissolution.
7) Pleadings in the California case have been filed within the past 30 days.
8) The California case is assigned for mediation on March 5, 1999, and has been assigned a trial date of March 8 or 9, 1999 in California.
9) Both parties are represented by counsel in California.
10) All the parties lived in California from the date of their marriage in August 1995 up to October 1998.
11) The defendant, Tawni Patrick was being evicted from her home in California and her phone had been shut off, for non-payment.
12) The parties came to Connecticut to attempt a reconciliation. However, this failed and the parties are now living separate and apart.
13) The defendant Tawni Patrick intends to return to California to pursue the dissolution action and custody of the minor child.
14) California is the home state of the minor child as the child has lived there since his birth on July 25, 1996 to October 1998. California was the home state of the minor child at the CT Page 1376 time of the commencement of the California proceedings as the child had lived in California for six consecutive months prior to the commencement of the California proceedings.
15) California continues to have jurisdiction by virtue of the pending California dissolution.
16) There is substantial evidence in California concerning health, education and welfare of the minor child, since the minor child has lived all his life in California from his date of birth, July 25, 1996, to October 1998.
17) This Court spoke with the Honorable Thomas P. Anderle, a Judge of the Superior Court of the State of California for the County of Santa Barbara, whom the case of Kevin Patrick v. TawniPatrick, Docket #SB225858 has been assigned for all matters including trial.
18) Judge Anderle advised that the defendant Tawni Patrick filed a Response and Request for Dissolution and Custody on October 30, 1998.
19) Judge Anderle further advised that on January 27, 1999 the defendant Tawni Patrick filed a Declaration in which she is seeking custody of the minor child.
20) The California court has assigned this matter for mediation for March 5, 1999 and the trial is to commence shortly thereafter on or about March 9, 1999.
21) The California Court has declined to relinquish jurisdiction to Connecticut.
Wherefore, it is Ordered:
The Defendant's Motion to Dismiss is granted as to the Complaint and Restraining Order on the condition that the defendant Tawni Patrick and the minor child Ryan Patrick shall return to California forthwith to pursue the mediation assigned for March 5, 1999 and the trial thereafter.
_________________ COPPETO, J.